Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 2-4 are currently pending in this application in response to the amendment and remarks filed on 12/21/2020.

Response to Applicant’s Remarks
Applicant’s amendments and remarks filed 05/10/2021 have been fully considered and are persuasive.  Therefore, the 102(a)(1) rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kien Le on May 21, 2021.
Claim 3 has been amended as follows:
-- A cycle time estimator configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command, the cycle time estimator comprising: a display; and a processor configured to: divide the NC command into blocks, divide the tool path into segments, calculate segment travel times individually for the segments, store the correspondence between the blocks and the segments, calculate block travel times by integrating the segments individually for the blocks, and cause the display to display the blocks and the block travel times in association with one another in an editing screen for the NC command, wherein the processor is further configured to cause the display to change a background 

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Ishiwari et al. (US 10,018,992) teaches a cycle time estimator (machining time prediction of numerical control device 100, fig.2) configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command (predicted execution time for each block of multiple blocks N100, N110, N140, N200, N210, and so on, fig.1 and col.3, lines 27-37), the cycle time estimator comprising: a display (NC device 100 includes a display to display the block, col.7, lines 28-40); and a processor (processor for NC device 100, claim 1 and fig.2) configured to: divide the NC command into blocks (machining program A divided into block numbers 101-104, fig. 3); divide the tool path into segments (for each of the blocks starting with block B [fig.4], divide into segments, step SB01 of fig.5 and col.6, lines 29-34); calculate segment travel times individually for the segments (for each of the segments starting with the first segment number S [step SB02 of fig.5], calculate the machining time for tool movement of the segment and added to the total machining time T for all incremented segments [steps SB06-SB07 of fig.5], col.6, lines 31-52); store the correspondence between the blocks and the segments (total machining time T for all segments of each block of multiple blocks starting with block B [step SB07, fig.5] are stored in execution block table, SB07, fig.5; the execution block table storing each block numbers 101-104 in association with the prediction result of the machining time of the block of the block number, fig. 3 and col.4 lines 15-28); and calculate block travel times by integrating the segments individually for the blocks, (each of the blocks starting with block number B [fig.4] are divided into segments [step SB01 of fig.5] and each of the segments starting with first segment number S [step SB02] calculate the machining time T for tool movement of the segment and incrementing for all segments of each block starting with block B [step SB06-SB07] fig.5 and col.6 lines 29-52) and cause the 
Ishiwari fails to teach wherein the processor is further configured to cause the display to change a background color of a scroll bar in a position corresponding to a concerned block, among the blocks with a display color corresponding to the block travel time associated with the concerned block in the editing screen for the NC command.
	
	Yamada et al. (US 2016/0026167) teaches a cycle time estimator configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command, the cycle time estimator comprising: a display (display 300, fig.); and a processor (100, fig.1) configured to: divide the NC command into blocks (NC program 21 being divided into units of blocks, fig.2 and par.0040), divide the tool path into segments (divided into segments of plurality of blocks, fig.2 and par.0040), calculate segment travel times individually for the segments (estimates machining time in the segment, fig.2 and par.0056), store the correspondence between the blocks and the segments, calculate block travel times by integrating the segments individually for the blocks (machining time for individual segments with total machining time for the NC program 21, figs.4-7 and par.0061-0067).
Yamada fails to teach the display to display the blocks and the block travel times in association with one another in an editing screen for the NC command, wherein the processor is further configured to cause the display to change a background color of a scroll bar in a position corresponding to a concerned block, among the blocks, with a 

	ITO et al. (US 2017/0038764) teaches of a NC machine tool (fig.1) configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command (fig.1), comprising: a display (display 2, fig.1); and a processor (control device 3), wherein the processor is further configured to divide the tool path into segments, calculate segment travel times individually for the segments, store the correspondence between the blocks and the segments, calculate block travel times by integrating the segments individually for the blocks, cause the display to display operating time for each block of an NC program (figs.2-3 and 5-6).
	ITO fails to teach divide the tool path into segments, calculate segment travel times individually for the segments, and display a background color of a scroll bar in a position corresponding to a concerned block, among the blocks, with a display color corresponding to the block travel time associated with the concerned block in the editing screen for the NC command.

Allowable Subject Matter
Claims 2-4 are allowed.
The primary reason for the allowance of claim 3 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A cycle time estimator configured to calculate for each block a time required for movement along a tool path specified by a numerical control (NC) command, the cycle time estimator comprising: a display; and a processor configured to: divide the NC command into blocks, divide the tool path into segments, calculate segment travel times individually for the segments, store the correspondence between the blocks and the segments, calculate block travel times by integrating the segments individually for the blocks, and cause the display to display the blocks and the block travel times in association with one another in an editing screen for the NC command, wherein the processor is further configured to cause the display to change a background color of a scroll bar in a position corresponding to a concerned block, among the blocks, with a 
Claims 2 and 4 are allowed due to their dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        May 21, 2021555